                         Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 1 of 9


€:'w
,,~ R
    ~SING                                         t :tJ.1
                                                                                                 w
                                                                                                    UTSIDE
   GRAPHICS & PRINTING
                                                  ·ouTDOORS


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


December        9, 2019

Dear Judge Broderick,

My name is Ken White and I am the owner of KJW Advertising & Print. I was enrolled in and I am a 2001
Graduate of the University at Buffalo CEL (Center for Entrepreneur Leadership) program. Chris Collins
was an advisor in the program. Part of my success is attributed to the mentorship _and ethical guidance
through Chris and that program.


I know Chris as an honest, straight-forward, successful businessman. I am also aware of Chris being
involved in the merger and buy out of Oxygen Generating Systems Intl. (OGSI), with a fellow CEL graduate,
which ultimately saved the company. Chris assisted in the restructuring of the company, which does over
ten million in sales, and is still in full operation from Chris's guidance. I handled all of the advertising
projects and marketing for OGSI.

I was surprised to hear of this unfortunate situation, but I have known Chris for 19 years and I know what
Chris has done for the community and that his choice was out of character.




;{/' /l
Sincerely,




Kenneth J. White,
President/CEO


·--     -----------------
2 4 50 BULLIS ROAD                 ELMA , NY 1 4 059    716 . 818 . 8075                         162
      Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 2 of 9



Hon. Vernon S. Broderick
United States District Judge
Southern District ofNew York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE: United States v Christopher Collins

26 November, 2019

Dear Judge Broderick,

Thank you for taking the time to consider my letter.

I served with Mr. Collins in the United States House of Representatives for six years. We both served on
the House Committee on Energy and Commerce, and on the Subcommittee on Health and the
Subcommittee on Oversight and Investigation, the latter of which I was Chaimian.
During our time together I was consistently impressed by Chris's compassion and concern on issues
relating to health, public safety and the needs of the people he represented. I would often look to Chris
for advice on community services, health and business matters.

In the Oversight and Investigation Subcommittee, during our hearings on the problems with the mental
health system in the United States, his contributions were extremely helpful in pointing out the dire needs
of those suffering from mental illness and unable to obtain care in their communities. Because of his
help, we were able to pass bipartisan mental health reform legislation hailed as the most significant
federal reforms in the past half century. There is no doubt in my mind, that his tenacity and empathy
were major contributors to final passage of this legislation. His contributions will have a long-lasting
effect on ref01ming the federal system for mental health care.

I got to know Chris quite well during this entire legislative process, and am proud to call him friend. I
was surprised to hear about Chris's legal issues as he always maintained the highest levels of
professionalism and good character when we spoke. I know he has accepted responsibility and I sincerely
believe he is a man of good character who despite his mistakes will grow and contribute to his
community.

I hold a great deal of respect for Chris and I know his compassion and business knowledge can be put to
great use in helping charities. In a world that too often makes it most difficult for those who have the
most difficulty, I know Chris can contribute his tremendous skills to assist those community organizations
so very much in need of his skills. I know he is a man who cares a great deal for those who are otherwise
forgotten. I ask that the court have mercy on Chris Collins.




Pittsburgh, PA 15241




                                                                                                      163
  Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 3 of 9




                     "'I
                     [UBRICANT
                        COMPANY, INC.                                      Since 1 923

                                                                             November 15, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,
               -                  .                                    -
      I have personally known Chris Collins for 30 plus years. Chris has
done more for the economy for Western New York by restoring troubled
businesses into healthy and profitable ones, thus saving hundreds of local
jobs. Hop~fully, we will be able to continue this very important worl_<..

Sincerely,
                                        -   ;---   .. ,... -   .:   _--::- :·-.   ---· - .   . ~; :.-   .   ,:   .- - . . - - . -- -




President/Owner/Vietnam Combat Veteran
Niagara Lubricant Company, Inc.
1057 East Delavan Ave
Buffalo, NY 14215
716-874-2300




                                                                                                                                       164
Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 4 of 9




 °#.




                                                                165
Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 5 of 9




                                                                166
       Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 6 of 9




Jacksonville, FL 32202

                                         January 2, 2020

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     U.S.A. v. Christopher Collins

Dear Judge Broderick:

        I met Chris Collins as a second-year law student in 2013. I was three years back from a
deployment to Iraq and having a difficult time readjusting to civilian life. Ashley-my
then-girlfriend, to whom I'm now married with a one-year-old son-worked for Mr. Collins's
congressional office. At one point, I was considering a career in government affairs after law
school. Mr. Collins made time for me immediately and offered his advice and mentorship.

         Mr. Collins continually offered support and mentorship for Ashley and me. He treats his
staff like family and if anyone needs his help, that person feels like his number one priority
(sometimes to the frustration of Mr. Collins's scheduler). I felt that way every time we sat in the
same room. Although I decided civil litigation suited me better than government affairs, Mr.
Collins and his staff introduced me to the right people to help me make that decision. He gave my
wife advice that helped her immediately join the political scene in Florida once we left D.C.

       I'm a better person and leader knowing Mr. Collins. His dedication, loyalty, and positive
impact inspire me to offer dedication, loyalty, and support to my staff years after leaving D.C. The
public will benefit from Mr. Collins having the opportunity to continue mentoring the next
generation.

       Thank you for considering these thoughts in the difficult decision you have to make soon.

                                               Respectfully yours,




                                                                                           167
           Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 7 of 9




January 6, 2019

VIA U.S. MAIL


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    United States v. Christopher Collins, No. 18 Crim. 567 (S.D.N.Y.) Sentencing


Judge Broderick:

I write regarding the sentencing of Christopher C. Collins in the above-referenced case. As an employee
in Mr. Collins’ congressional office from 2013-2017, I wish to convey to you my thoughts on Mr.
Collins’ character and relay my professional interactions with him, in hopes that such insight will assist
you in your sentencing decision in this matter. Please note that all comments in this letter are personal
and completely my own.

I applied to work for the newly-elected Congressman Collins because I admired several aspects of his
professional, personal, and public life. Professionally, Mr. Collins was a businessman near my home in
western New York. As a small business owner, he revived struggling companies and employed
hundreds of people. Personally, like me, Mr. Collins is an Eagle Scout who was actively involved in his
local troop and community. Publicly, he served as the Erie County Executive, during which time Mr.
Collins improved the finances of a struggling county and put his reputation at stake in order to do what
he believed was in the best interest of his constituents.

Mr. Collins hired me as a Legislative Assistant, giving me the opportunity of a lifetime for a young
college graduate: I was able to assist him in representing my fellow western New Yorkers in Congress.
For over four years, we worked hard to give the people of New York’s 27th Congressional District a
meaningful voice in Washington, D.C. Mr. Collins met with every constituent he could, and constantly
demanded that his staff do everything in their power to improve the lives of people back home. He
assisted constituents in receiving the benefits they earned from the federal government and took a
particular interest in making sure local veterans received their hard-earned military medals.




                                                                                             168
           Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 8 of 9



J. Brodrick
January 6, 2019
Page 2

Under Mr. Collins’ leadership, his office achieved legislative victories that helped the people of western
New York and the country. As part of my duties as his Legislative Assistant (and eventually Legislative
Director), I advised Mr. Collins about upcoming votes before the House of Representatives and about
legislation he could introduce or support. In making decisions about these matters, Mr. Collins
consistently did his best to determine whether the legislation would improve the lives of his constituents.
He did not vote for measures simply along party-lines, but was thoughtful and considerate of the
implications of his actions.

My most vivid memories of working for Mr. Collins involve his taking time and effort for those truly in
need of assistance. For example, Mr. Collins met with hundreds of constituents who were diagnosed
with terminal illnesses, but who nonetheless made the long journey from Buffalo or Rochester to
Washington to advocate for increased research funding or Medicare coverage for specific life-changing
medical supplies. Those meetings with constituents suffering from ALS, Muscular Dystrophy, cancer,
juvenile diabetes and the like informed legislation, which might not have been able to improve the lives
of those traveling constituents, but would help those suffering from the diseases in the future.

To serve his constituents, Mr. Collins consistently supported increased research funding at the National
Institutes of Health to combat deadly diseases. He also took an essential leadership role in ensuring the
passage of the 21st Century Cures Act, which further increased research funding and vastly improved the
U.S. Food and Drug Administration’s approval processes to ensure innovative treatments get to the
hands of patients as soon as possible. To my knowledge, Mr. Collins publicly acted in ways that would
best serve his western New Yorkers constituents, regardless of his personal interests.

Mr. Collins’ successes in public and private life have come because of his virtues as a person, but also
because of some of his more exacting and instinctive characteristics. Mr. Collins cares deeply about his
family, rewards hard work, and only expects from others what he is willing to give himself. However,
as a business owner accustomed to high-stress situations, he has learned to make decisions quickly and
definitively. While this technique often leads to an envious amount of efficiency, it can also beget rash
decisions.

I believe a combination of Mr. Collins’ admirable and flawed characteristics explain the actions that
underlie his plea in this case. Mr. Collins believed deeply in the mission of Innate Immunotherapeutic.
He sincerely thought the company would develop a revolutionary treatment for secondary progressive
multiple sclerosis, which would save lives and be the greatest accomplishment of his own life. Mr.
Collins undoubtedly stood to financially gain from Innate’s success, but the driving force behind his
involvement in the company was his understanding of the pain of loss and his belief that he could do
something to alleviate that pain for others.

Mr. Collins’ actions at issue in this matter represent significant, but brief, lapses of judgment. I believe
his passion for Innate’s mission and heart-breaking knowledge of the treatment’s sudden failure,
combined with Mr. Collins’ love of family and sometimes hasty nature led to his weighty errors. With
his plea, Mr. Collins has acknowledged the wrongs he committed.




                                                                                                 169
          Case 1:18-cr-00567-VSB Document 149-10 Filed 01/07/20 Page 9 of 9



J. Brodrick
January 6, 2019
Page 3



Thank you for your consideration of these comments as you decide on the sentencing of Mr. Collins.




cc:    Jonathan R. Barr
       Jonathan B. New




                                                                                         170
